Order, Supreme Court, New York County (Judith J. Gische, J.), entered August 28, 2007, which, to the extent appealed from, denied defendant-appellant’s motion for summary judgment dismissing the causes of action for breach of contract and a permanent injunction as against it, unanimously affirmed, with costs.
The motion court correctly held that an issue of fact as to the meaning of the term “PR” or “public relations” precludes summary judgment on the cause of action for breach of a contract allegedly prohibiting the posting of plaintiff model’s photographs on the Internet. Injunctive relief may be available should plaintiff prevail on his cause of action for breach of contract and show that damages are an inadequate remedy. We have considered and rejected appellant’s other arguments. Concur—Saxe, J.P., Nardelli, Buckley and Catterson, JJ. [See 16 Misc 3d 1137(A), 2007 NY Slip Op 51717(U).]